PER CURIAM.
This is an appeal by Thomas Reed from a quo warranto proceeding contesting his right to serve as a legislator. The basis of quo warranto is Reed’s conviction of an attempt to bribe. Because of our holding reversing Reed’s attempt to bribe conviction and rendering the cause (Reed v. State, 372 So.2d 876 (Ala.1979), the judgment below is reversed and this cause is rendered.
REVERSED AND RENDERED.
BLOODWORTH, FAULKNER, JONES, ALMON, SHORES, EMBRY and BEATTY, JJ., concur.
TORBERT, C. J., and MADDOX, J., not sitting.